DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: for example, paragraph [0026] designates the fishing rod with reference characters “RD”; however, figure 1 shows reference character “R” for the fishing rod; and reference number “202” as described in paragraph [0058] for a control unit is not labeled in figure 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Daniels (U.S. Patent no. 6,045,076).

With respect to claims 1 and 8, Daniels discloses a reel braking adjustment device, comprising: a tensile force-related information acquisition unit 144 configured to acquire tensile force-related information, the tensile force-related information being information that is related to tensile force acting on a fishing line and detected during a fishing line discharge period in which the fishing line is released from a dual-bearing reel (figures 1a, 1b show dual-bearing reel) configured to brake rotation of a spool based on a braking parameter; and a braking parameter correction unit 142 configured to correct braking parameters based on temporal changes in the tensile force-related information acquired by the tensile force-related information acquisition unit (col. 18, lines 14-25, “…a sensing device determines the status of sensed parameters, such as the line tension or line strand position, and this information is received by the control circuit 142 where an appropriate response to the sensed information is sent to the drive motor 118.  The control circuit 142 can include a microprocessor so that a variety of advantageous enhancements of the inventive reel can be obtained.  For example, the microprocessor can be programmed with a form of artificial intelligence so that it learns the casting pattern of an angler over a series of sequential casts.  Information pertaining to spool velocity, braking application and casting duration can be stored for a number of casts and this information can be utilized to refine the application of braking force or resistance negating driving force from the motor to optimize the cast.”)

With respect to claim 2, Daniels discloses the reel braking adjustment device according to claim 1, wherein the braking parameters include braking strength when braking is activated during the fishing line discharge period (Abstract: “The braking of the spool is controlled so that a variable braking force is applied depending on the sensed line tension as determined by the variable electrical resistance mechanism.”)

With respect to claim 3. Daniels discloses the reel braking adjustment device according to claim 1, wherein the braking parameters include braking timing at which the braking is activated during the fishing line discharge period (variable braking force is applied depending on the sensed line tension and when line tension is sensed).

With respect to claim 4, Daniels discloses the reel braking adjustment device according to claim 1, wherein the braking parameter correction unit is configured to display a correction guidance screen 172 reflecting temporal changes in the tensile force-related information and correct the braking parameters in accordance with an operation carried out on the correction guidance screen.

Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 5 is allowable over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including the braking parameter correction unit being configured to correct the braking parameters in accordance with an operation to specify a parameter value.

Claim 6 is allowable over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including the braking parameter correction unit being configured to correct the braking parameter of a specified correction target in response to execution of an operation providing instructions for performance of a correction specifying the correction target of the braking parameters.

Claim 7 is allowable over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including the braking parameter correction unit being configured to correct the braking parameters in accordance with an operation providing instructions for the performance of the correction.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Strohecker et al is cited to show a fishing reel spool controller. Nakagawa et al, Svenseon et al, Trell et al and Beckham are each cited to disclose fishing reels with various backlash control devices. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL M MARCELO whose telephone number is (571)272-6949.  The examiner can normally be reached on M-F 6:00 am-3:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EMMANUEL M MARCELO/
Primary Examiner
Art Unit 3654



/emm/